Citation Nr: 0603934	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for a right hip 
disorder, claimed as being directly due to service.

5.  Entitlement to service connection for a left hip 
disorder, claimed as being directly due to service.

6.  Entitlement to service connection for a back disorder, 
claimed as being directly due to service.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to automobile and adaptive equipment and/or 
adaptive equipment.

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for a right knee 
disorder.

11.  Entitlement to service connection for a right hip 
disorder, claimed secondary to knee disorders.

12.  Entitlement to service connection for a left hip 
disorder, claimed secondary to knee disorders.

13.  Entitlement to service connection for a back disorder, 
claimed secondary to knee disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The case is currently under the 
original jurisdiction of the RO in Muskogee, Oklahoma.

Procedural history

The veteran served on active duty from November 26, 1979 to 
January 22, 1980.

Service connection for knee disorders

In a March 2002 rating decision, the Albuquerque RO, in 
pertinent part, denied claims of entitlement to service 
connection for bilateral knee disorders.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected her appeal by 
submitting a substantive appeal (VA Form 9) in January 2003.

Service connection for a cardiovascular disorder, a 
respiratory disorder, diabetes, left and right hip disorders, 
a back disorder, and PTSD, and entitlement to automotive and 
adaptive equipment and/or adaptive equipment

In a December 2003 rating decision, the Albuquerque RO denied 
claims of entitlement to service connection for a 
cardiovascular disorder, a respiratory disorder, diabetes, 
left and right hip disorders, a back disorder, PTSD, and to 
automotive and adaptive equipment and/or adaptive equipment.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected her 
appeal of these claims by submitting a substantive appeal (VA 
Form 9) in September 2004.

The issues of entitlement to service connection for left and 
right knee disorders; and entitlement to service connection 
for right hip, left hip, and back disorders, claimed  as 
secondary to knee disorders, are addressed in the REMAND 
portion of this decision and are REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In an October 2002 rating decision, the Albuquerque RO 
granted service connection for a right wrist disability and 
assigned a 10 percent rating therefor.  In November 2004, the 
Albuquerque RO denied the veteran's claim of entitlement to 
nonservice-connected pension benefits.  The veteran did not 
indicate disagreement with either decision.  These issues, 
accordingly, are not on appeal and will not be considered by 
the Board herein.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) [notice of disagreement initiates appellate review in 
VA administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA]. 


FINDINGS OF FACT

1.  A cardiovascular disorder was not present during service; 
the post-service manifestation of a cardiovascular disorder 
is not shown to be related to service.

2.  A respiratory disorder was not present during service; 
the post-service manifestation of a respiratory disorder is 
not shown to be related to service.

3.  Diabetes was not present during service; the post-service 
manifestation of diabetes is not shown to be related to 
service.

4.  A right hip disorder was not present during service; the 
post-service manifestation of a right hip disorder is not 
shown to be related to service.

5.  A left hip disorder was not present during service; the 
post-service manifestation of a left hip disorder is not 
shown to be related to service.

6.  A back disorder was not present during service; the post-
service manifestation of a back disorder is not shown to be 
related to service.

7.  The current manifestation of PTSD is not shown to be 
related to service, to include any sexual trauma occurring 
therein.

8.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

3.  Diabetes was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

4.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

5.  A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

6.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

7.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

8.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a 
cardiovascular disorder, a respiratory disorder, diabetes, 
PTSD, right and left hip disabilities and a back disability.  
She alleges that these various disorders began during her 
less than two month period of active service.  With reference 
to her claim for PTSD, she avers that she was a victim of 
sexual abuse during service.  She also claims entitlement to 
automotive and adaptive equipment and/or adaptive equipment.

The issues of entitlement to service connection for right and 
left knee disabilities, and for right hip, left hip, and back 
disorders, claimed as secondary to the knee disorders, are 
discussed further in the REMAND section of this decision, 
below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004, and that his 
claim is being considered de novo.)  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
rating action issued in March 2002 and in the May 2002 
statement of the case (SOC) and May 2003, August 2003, and 
February 2004 supplemental statements of the case (SSOC) 
(with regard to knee disabilities), and by the rating action 
of December 2003, the SOC of September 2004, and the SSOCS of 
March 2005, August 2005, and September 2005 (with regard to 
the other issues on appeal) of the relevant law and 
regulations pertaining to her claim.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters dated in July 
2003 (pertaining to claims for service connection for knee 
disabilities and for PTSD), and in October 2003 (with regard 
to the various other claims on appeal), and in August 2004 
and October 2004.  These letters advised the veteran of the 
provisions relating to the VCAA.  Specifically, she was 
advised that VA was responsible for obtaining relevant 
records from any federal agency, to include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  She was also informed that VA 
would, on her behalf, make reasonable efforts to obtain 
relevant records not held by a federal agency, which could 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  She 
was specifically advised by the letters sent to her in July 
2003 and October 2003 that, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  The letters sent to her in 
August 2004 and October 2004 repeated that advice, and added 
that, "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claims for service connection for knee 
disorders and PTSD were considered by the RO in February 
2004, as shown by the SSOC issued in that month, subsequent 
to the issuance, in July 2003, of VCAA letters.  In addition, 
the other claims that are the subject of this appeal were 
considered by the RO in March 2005, August 2005 and September 
2005, as shown by the SSOCs issued in those months, 
subsequent to the issuance of a VCAA letter in October 2003.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA and 
private medical records and statements, service medical 
records, and testimony from the veteran.  The veteran has not 
identified any existing and unobtained evidence, nor has she 
indicated that she had any additional evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
case has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of her claim.  She presented testimony at 
an RO hearing, but declined a similar opportunity before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for a right hip 
disorder, as directly due to service.

5.  Entitlement to service connection for a left hip 
disorder, as directly due to service.

6.  Entitlement to service connection for a back disorder, as 
directly due to service.

For the purposes of judicial economy, the issues listed 
immediately above will be discussed together.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  When a veteran has served for 90 days or more 
during a period of war, certain enumerated disabilities, to 
include cardiovascular-renal disease, arthritis, and diabetes 
mellitus, may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specific period, usually one year, following service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Initially, the Board notes that the veteran served on active 
duty for only 58 days during a period not encompassing 
wartime.  See 38 U.S.C.A. § 101 (West 2002).  Accordingly, 
the presumptions pertaining to post-service manifestation of 
certain disorders, to include cardiovascular disease, 
degenerative joint disease (arthritis), and diabetes, are not 
available.

As noted by the Board above, in order for service connection 
to be granted on a direct basis, three elements must be met:  
(1) a current disability, (2) in-service incurrence and (3) 
medical nexus.  See Hickson, supra.  

The post-service medical evidence indicates the presence of 
the various disabilities for which the veteran is seeking 
service connection.  This evidence shows that she had a 
myocardial infarction in 1999 (a cardiovascular disorder), 
chronic obstructive pulmonary disease and bronchitis in 2001 
(a respiratory disorder), diabetes in 2001, and was noted as 
having chronic muscular hip pain and degenerative joint 
disease of the lumbosacral spine in 2002.  The Board 
accordingly finds that Hickson element (1) is satisfied with 
regard to each of these disabilities.  

However, the evidence does not demonstrate that Hickson 
element (2), an in-service disability, is met as to any of 
these disorders.  The veteran's medical records from her 
brief period of active service are negative for findings of 
cardiovascular disease, a respiratory disorder, diabetes, 
right or left hip disabilities, or a back disorder.  

In the absence of any in-service evidence of cardiovascular 
disability, a respiratory disorder, diabetes, right or left 
hip disability, or a back disability, Hickson element (2) is 
not satisfied and the veteran's claims of service connection 
for those disorders fail.  

In addition, it is noted that, in the absence of an in-
service disability, a nexus between service and the current 
manifestation of that disability [that is, Hickson element 
(3)], cannot be satisfied, since there can be no nexus 
between two elements when one of those elements does not 
exist.  Indeed, the medical evidence is devoid of any 
clinical findings of any causal or etiological relationship 
between the veteran's current cardiovascular disorder, 
respiratory disorder, diabetes, hip disorders, and back 
disorder and her brief period of service in 1979-80.  

The veteran has ascribed her claimed disabilities to her 
brief period of military service.  In that regard, the Board 
must point out that the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 [lay person 
cannot offer opinion requiring medical knowledge]; see also 
38 C.F.R. § 3.159(a)(1).  Her contentions are not, therefore, 
probative of a nexus between her current disabilities and her 
period of active service.  

In brief, the evidence does not demonstrate, with regard to 
the veteran's claims for service connection for a 
cardiovascular disorder, a respiratory disorder, and 
diabetes, and for right and left hip disorders and a back 
disorder on a direct service connection basis, that either 
Hickson elements (2) or (3) are satisfied.  These claims, 
accordingly, fail. 



7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations

Service connection - in general

The law and regulations that pertain to service connection 
are set forth above and need not be repeated.

Service connection - PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision 
of subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a medical diagnosis of PTSD.  Therefore, 
element (1) of 
38 C.F.R. § 3.304(f) has been satisfied.

The Board also notes that at least one VA treatment record, 
dated in March 2003, shows that a PTSD diagnosis was rendered 
on the veteran's reported history of sexual assaults in 
service, with reference to "military sexual trauma."  The 
Board will therefore assume, for the purpose of this 
discussion only, that the veteran's currently diagnosed PTSD 
has at least been partially ascribed by competent medical 
evidence to the alleged sexual assaults in service.  
Accordingly, element (2) of 38 C.F.R. § 3.304(f) has also 
been satisfied.

With respect to crucial element (3), in-service stressors, 
there is no evidence to show combat participation by the 
veteran, and the veteran has not contended that she engaged 
in combat during her brief period of service.  Therefore, the 
law requires that her claimed stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.  The veteran, while citing a 
particular incident involving her guard duty replacement, did 
not provide the date of the alleged incident.  She also did 
not provide any other details, such as the names of her 
"replacement" or of any other individual who may have been 
involved.  With such negligible detail, it is impossible for 
VA to verify the alleged stressor.  See the Board's Patton 
discussion, above.

The Board further observes that there is no indication in the 
record that this alleged incident was reported to anyone in 
her chain of command.  Review of the veteran's service 
medical records is completely negative for any complaint or 
treatment of sexual trauma or assault.

The veteran also apparently sought no counseling after any 
incident of sexual assault or trauma until more than two 
decades following her separation from service.  The record 
clearly indicates that she sought medical attention for a 
myriad of medical problems, to include those psychiatric in 
nature, but failed to mention any alleged assault.  Indeed, 
references to the purported sexual assault are first found in 
the veteran's medical records subsequent to December 2000, 
when she first filed her claim for monetary benefits with VA.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

In brief, the record is remarkable for the absence of 
corroborating evidence of any kind as to the occurrence of 
the incident cited by the veteran as an in-service stressor.  
There are no lay statements or third party records whereby 
the veteran's complaints could be verified.  Significantly, 
VA specifically requested that she furnish such evidence, in 
its VCAA letter of July 2003 that pertained to the 
development of her claim for PTSD based on assault.  This 
letter was accompanied by a questionnaire seeking 
"information in support of claim for service connection 
for...PTSD...secondary to a personal assault."  In this 
questionnaire, the veteran was asked to provide specific 
information as to the location and date of the stressor 
incident, and to identify any other sources, military or non-
military, that may provide information concerning the 
incident or incidents.  Such sources were noted as including 
roommates, family members, clergy or fellow service person; 
the veteran was advised that she may want to ask such persons 
for a statement concerning their knowledge of the incident.  
She was also asked to provide any other information she felt 
was important, and to advise VA if she experienced any of a 
lengthy list of behavioral changes or patterns.  No response 
was thereafter received from the veteran, and no lay 
statements or third party information was forthcoming.  

The Board is aware of the fact that M21-1, discussed above, 
establishes that a change in behavior may be deemed to be an 
indicator that trauma occurred.  
See subparagraphs (8) and (9) of Section 5.14, which state 
that "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  In this case, the veteran's unsuccessful 58 day 
tenure in the military does not readily allow for such 
analysis, since there is no baseline behavior available for 
comparison purposes.  In any event, a careful review of the 
veteran's service medical records during her brief period of 
service shows numerous visits to the dispensary for specific 
physical ailments.  There is in these records, however, no 
reference to nonspecific ailments, and there is no evidence 
of any behavioral change.  

In sum, there is no evidence corroborating the incurrence of 
any in-service stressor.    The third element of 38 C.F.R. 
§ 3.304(f) is not satisfied, and her claim for PTSD fails.

8.  Entitlement to automotive and adaptive equipment and/or 
adaptive equipment.

Pertinent Law and Regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he or she is entitled to VA 
compensation for ankylosis of one or both knees, or of one or 
both hips, and adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis, supra; see also Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91).

Analysis

As previously noted, service connection is in effect for 
residuals of a right wrist fracture, evaluated as 10 percent 
disabling.  The veteran has not established service 
connection for any other disability.

The veteran has not advanced the contention that her service-
connected disability has resulted in permanent impairment of 
vision of both eyes as contemplated by the regulations, loss 
of use of her feet, or ankylosis of one or both knees or both 
hips, and the Board has not identified any evidence to that 
effect.  Accordingly, the Board's inquiry will be directed to 
whether the veteran's sole service-connected disability, 
specifically her right wrist fracture residuals, have led to 
the loss of use of one or both hands.

The medical evidence does not support a conclusion that there 
is present the requisite loss of use of one or both hands 
contemplated by law.  There is no objective medical evidence 
that there is loss of use of the right hand to the extent 
that the veteran has no effective function other than that 
which would be equally well served by an amputation or 
prosthesis.  

The only evidence submitted by the veteran in support of her 
claim is a private medical statement, dated in August 2005, 
in which it was noted that the veteran had chronic right 
hand/wrist pain and weakness secondary to significant 
osteoarthritis, and that, due thereto, she is unable to use 
her right hand in shifting the gear in her current motor 
vehicle.  The physician recommended that she operate a car 
where the gear shift is located on the side base of the 
steering wheel, rather than between the front seats, thereby 
allowing her to use her arm strength rather than her hand or 
wrist.

This evidence, although indicating some limitations in the 
functioning of the veteran's right hand, manifestly indicates 
that there is no loss of use of the hand.  The veteran was 
deemed to be able to use a gear shift lever on a conventional 
automobile, if such was positioned to her advantage.  

The medical evidence submitted by the veteran is congruent 
with that of a VA examination in June 2002, which notes 
complaints of wrist pain and limitation of motion.  The 
report of that examination does not contain the slightest 
suggestion that there is loss of use of the veteran's right 
hand.  

In short, there is no evidence that the level of disability 
exhibited by the veteran approximates that contemplated by 
the statute, which requires evidence that the hand is so 
impaired that the veteran would be better served by 
amputation thereof is required.  

As has been described in the Board's VCAA discussion above, 
the veteran has been accorded ample opportunity to provide 
medical evidence in support of her claim. She has not done 
so.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits].

In sum, while the veteran's right wrist disability results in 
right hand and wrist pain and weakness, she still retains 
actual functional use of the right hand and wrist, which 
clearly does not equate to loss of use.  Indeed, as noted 
above, the veteran's own health care provider indicated that 
she could operate the gearshift on a conventional motor 
vehicle.  Accordingly, the criteria for entitlement to 
automotive adaptive equipment and/or adaptive equipment have 
not been met.


ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for diabetes is denied.

Service connection for a right hip disorder, as directly due 
to service, is denied.

Service connection for a left hip disorder, as directly due 
to service, is denied.

Service connection for a back disorder, as directly due to 
service, is denied.

Service connection for PTSD is denied.

Entitlement to automotive and adaptive equipment and/or 
adaptive equipment is denied.


REMAND

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for a right knee 
disorder.

11.  Entitlement to service connection for a right hip 
disorder, claimed secondary to knee disorders.

12.  Entitlement to service connection for a left hip 
disorder, claimed secondary to knee disorders.

13.  Entitlement to service connection for a back disorder, 
claimed secondary to knee disorders.

After review of the evidence, the Board finds that additional 
development of the record is necessary with regard to the 
veteran's claims of service connection for right and left 
knee disorders.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and active service, VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and such 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  See also 38 C.F.R. § 3.159 (2005).

A service medical record dated in December 1979 shows 
complaints by the veteran of knee pain following physical 
training, with minimal subpatellar crepitus and tenderness on 
observation, with no effusion or swelling, and with full 
range of motion.  The record indicates an assessment of 
probable chondromalacia.  Post-service medical record shows 
that she experienced ongoing knee problems, with treatment in 
1984 for left knee disability and in 1988 for right knee 
disability.  
The veteran in this case has alleged that her knee problems 
are related to her in-service knee complaints.  

Under Charles, a medical nexus opinion must be obtained.
 
As indicated above, the veteran is also seeking service 
connection for right hip, left hip, and back disorders, which 
she has alternatively contended are proximately due to or 
otherwise caused by knee problems.  [Her claims for service 
connection on a direct basis have been decided by the Board 
above.]  The secondary service connection claims are 
inextricably intertwined with the claims for service 
connection for right and left knee disorders that are also on 
appeal.  That is, 
the outcome of the secondary service connection claims 
depends on the outcome of the claim for service connection 
for the knee disabilities.  

Appellate review of these secondary service connection claims 
must therefore be deferred pending resolution of the claims 
for service connection for knee disabilities.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].

These issues are accordingly REMANDED to the Veterans 
Benefits Administration (VBA) for the following:

1.  The veteran should be accorded an 
orthopedic examination in order to 
ascertain whether any current left or 
right knee disability exists and if so if 
such is related to the veteran's in-
service complaints of bilateral knee 
pain.  In addition, the examiner should 
render an opinion as to whether the 
claimed left hip, right hip and back 
disabilities currently exist and if so 
whether they are related to the claimed 
bilateral knee disabilities.    

The examiner should review of the 
veteran's claims file in connection with 
the examination.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.    

2.  Thereafter, VBA should review the 
claims and determine whether service 
connection for right knee and left knee 
disorders can now be granted.  VBA should 
also determine whether service connection 
for right hip, left hip, and back 
disorders may be granted as secondary to 
a service-connected knee disorder.  If 
the decision remains in any manner 
adverse to the veteran, she and her 
representative should be furnished with a 
SSOC, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


